Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sethumadhavan et al., USPN 2016/0275288, discloses a computer implemented method to identify malicious software in a computer system (0044) including receiving an indication of a detection of malicious network traffic communicated via a computer network accessed by the computer system (0047), identifying a first software component involved in the malicious network traffic at the computer system (0047, 0048, 0066), evaluating a measure of a correlation fractal dimension (self-similar analysis) for at least a portion of the first software component (0078), and storing the measure of CFD for subsequent comparison (0081) with a second measure of CFD for a corresponding portion of a second software component in the computer system to identify the second software component as a software component involved in malicious network communication (0012, 0023). Sethumadhavan does not define the self-similar analysis as correlation fractal dimension. Applicant defines correlation fractal dimension as a mathematical or numerical description of the self-similarity of a structure (page 14). Kim, USPN 2015/0304346, discloses a method of malicious activity detection (0002) similar to that of Sethumadhavan. Kim discloses that malicious activity could be identified using self-similarity measurements, and specifically using the self-similarity in which statistical characteristic values repeat like a fractal structure (0058). It would have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional reference
Gray et al., USPN 2018/0068121, is cited as an additional reference not used for a rejection. Gray discloses locating potential bugs by statically analyzing binary code (0144), possibly using recursion (0110), but does not disclose using a measure of a correlation fractal dimension. Gray further does not necessarily qualify as prior art in light of the instant foreign priority.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434